Title: To James Madison from Anthony Merry (Abstract), 8 February 1805
From: Merry, Anthony
To: Madison, James


8 February 1805, Washington. “Lord Harrowby, His Majesty’s Principal Secretary of State for Foreign Affairs, having signified to me that the King has been pleased to appoint James Wallace Esqr. to be His Majesty’s Vice-Consul at Savannah in the State of Georgia, and having instructed me to communicate Mr. Wallace’s Appointment to the Government of the United States, and to procure for him the usual Exequatur to enable him to discharge the Duties of his Office, I have the Honor, Sir, to acquaint you with this Circumstance, and to solicit accordingly the Approbation of the Gover[n]ment of the United States of Mr. Wallace’s Appointment by the Grant of the usual Exequatur.
“In Consequence, Sir, of the sudden Death of Mr. Mac Donnagh, late His Majesty’s Consul for the States of Massachussets and New Hampshire, I have also the Honor to solicit that Mr John Coles may be permitted to act as Consul ad interim in those States until His Majesty shall have been pleased to appoint a Successor to Mr. Mac Donnagh. I take the Liberty of addressing this Application to you with the same View, and in the same Terms, as I had the Honor to make it a few Months since in Favor of Mr. Wallace, that is to say, that, without the Formality of a regular Exequatur, you would be pleased to cause the necessary Directions to be given to the proper Officers in the States abovementioned to permit Mr. Coles to exercise the Functions of British Consul in those States until a Consul shall have been appointed by His Majesty.”
